DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2021 was filed after the mailing date of 6/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 20, the phrase "by also taking into consideration" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Taking into consideration does not necessarily mean that the one or multiple values are used. See MPEP § 2173.05(d).

Claims 21-22 are rejected for being dependent on rejected claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 23, 25, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kompalli et al (US20140029857).
Regarding claim 16, Kompalli discloses a method for evaluating images and for evaluating correspondence hypotheses of images, the method comprising the following steps: 
providing correspondence hypotheses between first and second images each given as a corresponding image matrix, in a corresponding hypothesis matrix (para. [0040], Initial correspondence generation is used by the processor to map points in Xr of the template image onto feature points in Y of the target image); 
evaluating the hypothesis matrix and conditionally verifying the correspondence hypotheses (para. [0042],  the processor refines the correspondence set C' by eliminating outliers within the correspondences using a histogram of Euclidian distances); and 
providing verified image correspondence hypotheses as image correspondences in a correspondence matrix as a result of the evaluation (para. [0050], The processor constructs a correspondence matrix P to store the probabilities of each target image point being assigned to each template image point with dimension (N+1)x(M+1)), the evaluation of the hypothesis matrix being performed in that for each element as a 


Regarding claim 17, Kompalli discloses a method wherein the formation of the histogram for the respective element of the hypothesis matrix takes place by classifying and totaling or totaling in a weighted manner the respective components of the correspondence hypotheses in a given histogram classification for all elements of the hypothesis matrix within an interior of the surroundings of the respective element (para. [0046], In one example, Histogram of gradients is computed from image regions surrounding the ROI in the template image and the target image).


Regarding claim 23, Kompalli discloses a method wherein a respectively instantaneously generated histogram (para. [0043], histogram bins), which is stored in a histogram memory (para. [0024]), is used for the parallel and/or serial verification (although not explicitly taught, computer operations are known to be performed in serial order or parallel) of multiple correspondence hypotheses for accelerating and/or for reducing a processing effort of the evaluation of the hypothesis matrix (para. [0043], [0048],  Eliminating outliers within the correspondences using a histogram of Euclidian 


Regarding claim 25, Kompalli discloses a method wherein to accelerate the evaluation of the hypothesis matrix and/or of the conditional verification of the correspondence hypothesis: 
the conditional verification is carried out in parallel and/or simultaneously for a plurality of correspondence hypotheses for a corresponding plurality of elements of the hypothesis matrix, and/or 
not all elements of the hypothesis matrix within an interior of the surroundings of the respective element and, of the underlying sliding window, are taken into consideration when updating the histogram (para. [0048], each iteration is interpreted to update the histogram), but at most a predefined number, a priority sequence as a function of the position in the window establishing in which sequence the elements of the hypothesis matrix within the interior of the surroundings of the respectively given element are primarily taken into consideration (para. [0048], the hypothesis generation comprises picking only three correspondences and those three are used for hypothesis evaluation. It is interpreted that there are more than three correspondences if three are chosen at random).


Regarding claim 30, the claim recites similar subject matter as claimed in claim 16 and is rejected for the same reasons as stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kompalli et al (US20140029857) in view of Arnone et al (US20150131902).
Regarding claim 26, Kompalli teaches a system configured to evaluate images and evaluate correspondence hypotheses of images, the system configured to: 
provide correspondence hypotheses between first and second images each given as a corresponding image matrix, in a corresponding hypothesis matrix (para. [0040], Initial correspondence generation is used by the processor to map points in Xr of the template image onto feature points in Y of the target image); 
evaluate the hypothesis matrix and conditionally verifying the correspondence hypotheses (para. [0042],  the processor refines the correspondence set C' by eliminating outliers within the correspondences using a histogram of Euclidian distances); and 


Kompalli fails to teach wherein the system is a driver assistance system for a vehicle and wherein a result of the evaluation is used to control operation of the vehicle.
However Arnone teaches a driver assistance system for a vehicle (para. [0061], autonomous vehicle guidance) wherein evaluation and verification of correspondences (para. [0014]-[0015]) are used to control operation of the vehicle (para. [0061], Although the invention finds a natural use in the consumer digital imaging device industry, it can be applied in all fields that require a fast and reliable local classification of scene contents from incoming image data, for example augmented reality, surveillance, robot vision, autonomous vehicle guidance, etc).
Therefore taking the combined teachings of Kompalli and Arnone as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Arnone into the system of Kompalli. The motivation to .


Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kompalli et al (US20140029857) in view of Suzuki et al (US20160232654).
Regarding claim 27, Kompalli teaches a device for evaluating images for evaluating correspondence hypotheses of images, the device configured to: 
provide correspondence hypotheses between first and second images each given as a corresponding image matrix, in a corresponding hypothesis matrix (para. [0040], Initial correspondence generation is used by the processor to map points in Xr of the template image onto feature points in Y of the target image); 
evaluate the hypothesis matrix and conditionally verifying the correspondence hypotheses (para. [0042],  the processor refines the correspondence set C' by eliminating outliers within the correspondences using a histogram of Euclidian distances); and 
provide verified image correspondence hypotheses as image correspondences in a correspondence matrix as a result of the evaluation (para. [0050], The processor constructs a correspondence matrix P to store the probabilities of each target image point being assigned to each template image point with dimension (N+1)x(M+1)), the evaluation of the hypothesis matrix being performed in that for each element as a reference element of the hypothesis matrix in surroundings of the reference element for at least one component of the correspondence hypotheses, a histogram with respect to 

Kompalli teaches wherein the device is an ASIC, or a freely programmable digital signal processing device, or a combination of the ASIC and the freely programmable digital signal processing device.
However Suzuki teaches a device for evaluating images (abstract, para. [0057], the information processing apparatus searches a two-dimensional image in which the object is captured by the capturing device for a measurement data feature that corresponds to a model feature of the geometric model, and evaluates, using the two-dimensional image, an image degradation with respect to the found measurement data feature), wherein the device is an ASIC (para. [0137], includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment).
Therefore taking the combined teachings of Kompalli and Suzuki as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Suzuki into the system of Kompalli. The motivation to combine Suzuki and Kompalli would be to realize a highly accurate correspondence between model features of a geometric model and realize a highly accurate estimation of the position and orientation of an object to be measured (para. [0136] of Suzuki).


.


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kompalli et al (US20140029857) and Suzuki et al (US20160232654) in view of Arnone et al (US20150131902).
Regarding claim 29, the modified invention of Kompalli fails to teach wherein the operating device is a vehicle.
However Arnone teaches a device for evaluation and verification of correspondences (para. [0014]-[0015]), wherein the device is a vehicle (para. [0061], autonomous vehicle guidance).
Therefore taking the combined teachings of Kompalli and Suzuki with Arnone as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Arnone into the system of Kompalli and Suzuki. The motivation to combine Arnone, Suzuki and Kompalli would be to provide better color balancing (para. [0008] of Arnone) and color correction (para. [0016] of Arnone).

Allowable Subject Matter
Claims 18, 19, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Related Art
The following prior art is considered relevant by the examiner:
Stein (US20070121998) teaches the evaluation of a correspondence hypothesis (abstract, [para. [0015]).
Waizenegger et al (US20190095694) teaches the evaluation of a correspondence hypothesis (para. [0080]) and providing a histogram (para. [0095]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663